Per curiam.
Appellant was charged with an attempt to kill, and having waived his right of trial by jury, he was tried by the court, found guilty of an assault to commit homicide, and sentenced to an indeterminate sentence of two to five years in the penitentiary. We appointed Lie. Luz María Toro Solis to give him legal aid for the purpose of prosecuting and perfecting the appeal filed.
The first error assigned — admission of the extrajudicial confession made by defendant without the previous establishment of the corpus delicti — was not committed. A medical certificate on the nature of the injuries received by the victim and furthermore, the oral testimony of the latter as to how the facts occurred were admitted during the trial. Later the confession was offered with no objection on defendant’s part as to its voluntary character or its admissibility. From the alleged certificate as well as from the victim’s testimony it satisfactorily appears that a specific injury was suffered and that the same was caused by a criminal agent. People v. Hernández, 75 P.R.R. 852 (1954).
The other assignment respecting the sufficiency of the evidence is evidently frivolous.
The judgment rendered by the Superior Court, Ponce Part, on January 22, 1962 will be affirmed.